Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment after Final
This is the response to amendment filed 11/16/2021 for application 16/472663.
Claims 1-11 and 13-25 are currently pending and have been fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 teaches that the plant is a plant of the genus Olea.  

It is unclear what “the plant” is referring to.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (CN 104629874) in view of the machine translation of WANG (CN 104629874).
Regarding claims 1-3, WANG teaches anti-attrition gasoline engine oil. 
WANG teaches that an additive is added to base oil 150N. 
WANG teaches in an example on page 3 that Radix Glycyrrhizae is added (first component comprising material of a plant from the Genus Glycyrrhiza).
WANG teaches in the same example on page 3 in which bletilla striata extract is added (second component comprising a plant ingredient comprising plastids).  Bletilla striata is an orchid and would be expected to have plastids.  
Regarding claims 4 and 10, it has been held that changes in sequence of adding ingredients is prima facie obvious to one of ordinary skill in the art absent evidence of unexpected results.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 5, WANG teaches after mixing, water is added and then shaken for an hour.

Regarding claim 7, WANG teaches bletilla striata extract.
Regarding claim 8, WANG does not explicitly teach phenykethanoid
Regarding claim 9, claim 1 is written such that the first plant material does not have to comprise arbuscular mycorrhizal fungi.
Regarding claim 11, WANG teaches an automotive base oil.
The addition of other additives to automotive base oils is well known to one of ordinary skill in the art and additives such as biocides are known in the art to be used in automotive base oils. 
Regarding claims 13-14, WANG teaches in an example on page 3 that Radix Glycyrrhizae is added (first component comprising material of a plant from the Genus Glycyrrhiza).
WANG teaches in the same example on page 3 in which bletilla striata extract is added (second component comprising a plant ingredient comprising plastids).  Bletilla striata is an orchid and would be expected to have plastids.  
Regarding claim 15, WANG teaches that an additive is added to base oil 150N. 

It would be obvious to one of ordinary skill in the art to add each component to the base oil before mixing rather than mixing the components and then adding the mixture to the base oil.
It has been held that changes in sequence of adding ingredients is prima facie obvious to one of ordinary skill in the art absent evidence of unexpected results.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claims 17, and 22, WANG teaches on page 2 a process in which after addition of the components, shaked for an hour, and then centrifuged again.  
Regarding claim 19, WANG is silent on the process being exposed to light.
However, it appears that the invention would be able to perform when exposed to light with a reasonable expectation of success absent evidence to the contrary.
Regarding claim 20, WANG teaches Radix Glycyrrhizae which would be expected to naturally comprise some chalconoid. 
Regarding claim 23, WANG teaches in an example on page 3 that Radix Glycyrrhizae is added (first component comprising material of a plant from the Genus Glycyrrhiza).
(second component comprising a plant ingredient comprising plastids).  Bletilla striata is an orchid and would be expected to have plastids.  
Regarding claims 24-25, a base oil 150 N would be expected to be a hydrocarbon and a base oil 150 N comprising some aromatics are well known to one of ordinary skill in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the claims are written with in the alternative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

XUE teaches in an example on page 3 that Radix Glycyrrhizae is added and Gingko leaves is added.
THEAKER (USPGPUB 20120042565) teach a fuel additive for gasoline that comprises an olive oil and a fuel oil such as 2-D. 
JORDAN (USPGPUB 20030093943) teach a diesel fuel additive that includes a plant oil extract, B-carotene, and jojoba oil. 
ELSEA Jr et al. (U.S. 4359324) teach a diesel engine fuel that consists essentially of 25-75% of butyl alcohol and about 75%-25% of a vegetable oil.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771